USCA4 Appeal: 19-4851      Doc: 43         Filed: 03/23/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4851


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARQUIL DESHAWN BALL, a/k/a Bam,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:19-cr-00133-JFA-2)


        Submitted: February 15, 2022                                      Decided: March 23, 2022


        Before WYNN, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Christopher R. Geel, GEEL LAW FIRM, LLC, Charleston, South Carolina,
        for Appellant. M. Rhett Dehart, Acting United States Attorney, Leesa Washington,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4851         Doc: 43         Filed: 03/23/2022     Pg: 2 of 7




        PER CURIAM:

                  Marquil Deshawn Ball pled guilty, pursuant to a written plea agreement, to armed

        robbery, in violation of 18 U.S.C. § 2113(a), (d), and brandishing a firearm during and in

        relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The district

        court sentenced Ball to 248 months’ imprisonment and imposed $18,317 in restitution.

        Ball’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

        that there are no meritorious grounds for appeal but questioning whether the district court

        erred in sentencing Ball as a career offender. Ball filed pro se briefs, contending that one

        of his prior convictions no longer qualifies as a career offender predicate, that his sentence

        is unreasonable compared to the sentences of his codefendants, that the district court

        improperly denied his request for substitute counsel, and that the district court erred in

        ordering him responsible for the full restitution amount, jointly and severally with his

        codefendants. 1 We ordered supplemental briefing on the issue of whether the district court

        satisfied its obligations under United States v. Leftwich, 628 F.3d 665, 668 (4th Cir. 2010),

        with respect to the feasibility of the restitution schedule. For the following reasons, we

        affirm.

                  In the Anders brief, counsel questions whether the district court erred in sentencing

        Ball as a career offender. Because Ball did not object to his career offender designation at

        sentencing, we review this issue for plain error. See United States v. Lynn, 592 F.3d 572,



                Ball has also filed a letter with the court alleging mistreatment while incarcerated.
                  1

        Such allegations do not relate to the validity of Ball’s convictions or sentence and are
        therefore not properly considered on direct appeal.

                                                        2
USCA4 Appeal: 19-4851      Doc: 43         Filed: 03/23/2022      Pg: 3 of 7




        575-76 (4th Cir. 2010). “Under the plain error standard, this [c]ourt will correct an

        unpreserved error if (1) an error was made; (2) the error is plain; (3) the error affects

        substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

        2018) (internal quotation marks omitted).

              A defendant qualifies as a career offender if he

              was at least [18] years old at the time [he] committed the instant offense of
              conviction; the instant offense of conviction is a felony . . . crime of violence
              or . . . controlled substance offense; and the defendant “has at least two prior
              felony convictions of either a crime of violence or a controlled substance
              offense.”


        USSG § 4B1.1(a). A crime of violence is defined as a felony offense that either “has as an

        element the use, attempted use, or threatened use of physical force against the person of

        another” or is one of several enumerated offenses, including robbery. USSG § 4B1.2(a).

              Each element of the career offender enhancement is met here. Ball was over 18

        when he committed the conspiracy and § 924(c) offenses. Next, armed robbery in violation

        of 18 U.S.C. § 2113(a) is a felony crime of violence. United States v. Johnson, 915 F.3d

        223, 227-28 (4th Cir. 2019). And Ball had two prior felony convictions for crimes of

        violence: a 2009 South Carolina conviction for strong arm robbery and a 2016 South

        Carolina conviction for attempted armed robbery. See United States v. Doctor, 842 F.3d

        306, 309-12 (4th Cir. 2016) (holding that, for purposes of the Armed Career Criminal Act,

        18 U.S.C. § 924(e), South Carolina strong arm robbery has as an element the use, attempted




                                                     3
USCA4 Appeal: 19-4851       Doc: 43         Filed: 03/23/2022    Pg: 4 of 7




        use, or threatened use of physical force against the person of another); 2 S.C. Code Ann.

        § 16-11-330 (2015) (providing that armed robbery and attempted armed robbery are

        identical with respect to the use of force).

               In his pro se supplemental brief, Ball argues that his 2009 robbery conviction no

        longer qualifies as an adult conviction due to a change in South Carolina law. See S.C.

        Code Ann. § 63-19-20 (2010 & Supp. 2020) (defining juvenile as a person under 18 years

        old, effective July 1, 2019). There is no indication that this change in the law applies

        retroactively. We therefore conclude that the district court properly sentenced Ball as a

        career offender.

               Ball also claims that his sentence is unreasonable because his codefendants received

        lighter sentences even though they committed one more robbery than Ball did. This

        disparity does not make Ball’s sentence unreasonable. “[T]he kind of disparity with which

        [18 U.S.C.] § 3553(a)(6) is concerned is an unjustified difference across judges (or

        districts) rather than among defendants to a single case.” United States v. Pyles, 482 F.3d

        282, 290 (4th Cir. 2007) (internal quotation marks omitted), vacated on other grounds, 552

        U.S. 1089 (2008); see United States v. Sampson, 898 F.3d 287, 314 (2d Cir. 2018) (“Indeed,

        the primary purpose of § 3553(a)(6) is to reduce unwarranted sentence disparities on a

        nationwide level.”). In addition, Ball’s codefendants each pled guilty to only one robbery,



               2
                 We have recognized that “precedents interpreting crime of violence under the
        [Sentencing] Guidelines are interchangeable with precedents interpreting violent felony
        under the Armed Career Criminal Act.” United States v. McCollum, 885 F.3d 300, 304 n.3
        (4th Cir. 2018) (internal quotation marks omitted).

                                                       4
USCA4 Appeal: 19-4851      Doc: 43          Filed: 03/23/2022      Pg: 5 of 7




        just as Ball did, and the district court explained that the codefendants’ criminal histories

        were lower than Ball’s, justifying the disparity.

               Next, Ball challenges the district court’s denial of his request for new counsel. “We

        review the denial of [a] motion for substitute counsel for abuse of discretion.” United

        States v. Horton, 693 F.3d 463, 466 (4th Cir. 2012). Where, as here, “a district court has

        denied a request . . . to replace one court-appointed lawyer with another court-appointed

        lawyer,” the inquiry focuses on “whether the initial appointment ceased to constitute Sixth

        Amendment assistance of counsel.” Id. at 466-67 (internal quotation marks omitted). In

        making this determination, we consider three factors: “(1) the timeliness of the motion; (2)

        the adequacy of the court’s subsequent inquiry; and (3) whether the attorney/client conflict

        was so great that it had resulted in total lack of communication preventing an adequate

        defense.” Id. at 467 (internal quotation marks omitted). We “then weigh[] these factors

        against the district court’s interest in the orderly administration of justice.” United States

        v. Perez, 661 F.3d 189, 191 (4th Cir. 2011) (internal quotation marks omitted). Upon

        review of the record, we conclude that the district court did not abuse its discretion in

        denying Ball’s request for substitute counsel. 3

               Finally, Ball challenges the restitution order, arguing that the district court erred in

        ordering him to pay full restitution jointly and severally with his codefendants. We ordered



               3
                To the extent Ball seeks to raise an ineffective assistance of counsel claim, we only
        consider claims of ineffective assistance on direct appeal if the record conclusively shows
        that counsel was ineffective. United States v. Campbell, 963 F.3d 309, 319 (4th Cir.), cert.
        denied, 141 S. Ct. 927 (2020). Ball fails to meet this high standard.

                                                      5
USCA4 Appeal: 19-4851       Doc: 43          Filed: 03/23/2022      Pg: 6 of 7




        supplemental briefing on the additional issue of whether the district court made adequate

        findings of fact pursuant to Leftwich with respect to the restitution order. Ordinarily, we

        review a district court’s order of restitution for abuse of discretion. United States v. Ritchie,

        858 F.3d 201, 206 (4th Cir. 2017). Because Ball did not raise the restitution arguments in

        the district court, we review for plain error. United States v. Seignious, 757 F.3d 155, 160

        (4th Cir. 2014). With respect to Ball’s first restitution argument, “[i]f the court finds that

        more than [one] defendant has contributed to the loss of a victim, the court may make each

        defendant liable for payment of the full amount of restitution . . . .” 18 U.S.C. § 3664(h).

        The district court therefore did not commit plain error in holding each defendant jointly

        and severally liable for the full amount of restitution.

               Additionally, the Mandatory Victims Restitution Act (MVRA), 18 U.S.C. §§ 3663A

        to 3664, requires a district court to set a restitution payment schedule “in consideration

        of—(A) the financial resources and other assets of the defendant, including whether any of

        these assets are jointly controlled; (B) projected earnings and other income of the

        defendant; and (C) any financial obligations of the defendant; including obligations to

        dependents.” 18 U.S.C. § 3664(f)(2). We have “interpreted this provision as requiring the

        district court to make factual findings keying the payment schedule to these factors and

        demonstrating the feasibility of the schedule.” Leftwich, 628 F.3d at 668. A district court

        may comply with its factfinding obligations “by announcing its findings on the record or

        by adopting adequate proposed findings contained within a presentence report.” United

        States v. Dawkins, 202 F.3d 711, 716 (4th Cir. 2000) (internal quotation marks omitted).



                                                       6
USCA4 Appeal: 19-4851         Doc: 43       Filed: 03/23/2022     Pg: 7 of 7




        Upon review of the record, we conclude that the district court did not commit plain error

        in imposing the restitution schedule.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Ball, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Ball requests that counsel file such a

        petition, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that counsel served a copy thereof on Ball.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      7